Beard, Justice.
This cause was decided by this court at a former term, the opinion appearing in 75 Pac., 945 (12 Wyo., 397). A rehearing was granted and the case has been reargued. No' new points have been presented upon the reargument, and we *260have again carefully considered the entire case and have reached the same conclusions as announced in the former opinion, which so carefully sets out the reasons upon which the decision is based that we will not repeat them here. It has been strenuously urged in argument that the court erred in sustaining the objection to the testimony offered by the plaintiff in error, and that it was competent to show the true consideration for the refunding of the money paid upon the note for $450 and to show that the consideration therefor had wholly failed. If the offer had gone no further than that, we think it should have been admitted, but we think it went much further and entirely changed the terms and conditions of the contract as written. Under the terms of the written contract the refund was to be made when the $550 was paid according to its terms, and that note was not due until January 1, 1902. It was proposed in the offer to show that the note for $450 was to be surrendered at the time of the decision in the land case upon condition that Stickney was placed in possession of the land involved in the contest and received the hay crop thereon up to that date, thus directly contradicting the terms of the written contract as to the date of the refund.
Again it was proposed to prove by the offer, as stated in the former opinion, that Hughes obligated himself to put Stickney in possession of the land and to procure the relinquishment from Myers, which is not in accordance with the contract. In the first part of the offer it was proposed to show that the consideration for the $450 note was that Hrtghes should put Stickney in possession of the land, etc., and that the consideration for the note had failed; and in the latter part of the offer that the understood consideration for the refund had failed. As stated in the former opinion, we think the court was warranted in rejecting the offer on the ground that it was ambiguous and indefinite and for the other reasons therein stated, especially as there was no statement in the answer that the entire contract was not included in the writing, and setting out those parts which it was *261claimed were omitted and that the writing was not intended to contain the entire contract.
We are satisfied with the unanimous opinion as formerly announced by this court, and that opinion is adhered to on rehearing. Judgment affirmed.
Potter, J., concurs.